                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 SAMUEL SALLOUM,

        Plaintiff,                                          Civil No. 19-cv-13505
                                                            Hon. Matthew F. Leitman
 v.

 CHARLES KABLE IV, et al.,

        Defendants.

                      PRIVACY ACT PROTECTIVE ORDER

      Documents and information produced in the administrative record in this action

may be subject to the Privacy Act of 1974, 5 U.S.C. § 552a (the “Privacy Act”). For

the purposes of facilitating the disclosure of information potentially subject to the

Privacy Act, and having found that good cause exists for entry of this protective order

to protect the production, discovery and dissemination of confidential information

and/or sensitive data or records, IT IS HEREBY ORDERED:

      1.      Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and 5

U.S.C. § 552a(b)(11), the Court authorizes the Defendants to produce information that

may be covered by the Privacy Act in order to avoid the need to raise and resolve

Privacy Act objections to the disclosure of information produced in the administrative

record. However, nothing in this Order shall require production of any information,

including any information that is prohibited from disclosure (even with the entry of

this Order) by other applicable privileges, statutes, regulations, or authorities. This


                                            1
Protective Order governs the disclosure of Protected Information to persons outside

the Federal Government. This Protective Order does not limit the disclosure or

dissemination of Protected Information to, or within, the Federal Government.

       2.      As used in this Order, the term “Protected Information” constitutes any

and all documents or records, and information contained therein, that may be subject

to the Privacy Act. The term “Protected Information” is limited to documents, records,

or information produced by the Defendants as part of the administrative record and

any reproductions of the same; it does not include materials or information obtained

through means other than production by the government.

       3.      Information that either party deems Protected Information shall be

designated as such by stamping the phrase “SUBJECT TO PRIVACY ACT

PROTECTIVE ORDER” on any document or record containing Protected

Information prior to the production or further dissemination of such document or

record.

       4.      Except as otherwise permitted by law and/or waivers made by Plaintiff

as to his own information, Protected Information shall be used only by those persons

listed in ¶ 5 of this Order, and only for the purpose of this litigation, including any

appeals and any related administrative proceedings, and shall not be disclosed, in any

manner whatsoever, to anyone for any other purpose. In the event Plaintiff executes a

Privacy Act waiver, information pertaining to him shall no longer be Protected

Information.


                                             2
      5.     Absent an applicable waiver by Plaintiff as to his own information,

Protected Information, and any copies thereof, and the information contained therein,

may be disclosed only to:

             a. The parties’ attorneys and persons regularly in the employ of the

                 parties’ attorneys assisting in this litigation, including, but not limited

                 to, supervisory attorneys, secretarial, clerical and paralegal or student

                 personnel;

             b. Plaintiff Samuel Salloum;

             c. The Court and its personnel, including court reporters;

      6.     Any person listed in paragraph 5 (except the Court and its personnel,

including court reporters) who is to receive or review Protected Information must sign

the Acknowledgment of Privacy Act Protective Order attached hereto before he or she

is given access to Protected Information. Counsel for the party that makes the

disclosure shall maintain copies of the acknowledgement forms.

      7.     All persons, including the parties and their respective counsel, to whom

Protected Information is disclosed, are hereby prohibited from disclosing information

designated as Protected Information to any unauthorized person.

      8.     In the event of disclosure of Protected Information to any person not

authorized to such access pursuant to the terms of this Protective Order, the party

responsible for having made such disclosure, and each party with knowledge thereof,

shall immediately inform the party whose Protected Information has been disclosed of


                                             3
all known relevant information concerning the nature and circumstances of the

disclosure. The party responsible for improperly disclosing such Protected

information shall also promptly take all reasonable measures to attempt to retrieve the

improperly disclosed Protected Information and to ensure that no further or greater

unauthorized disclosure and/or use thereof is made.

      9.       Any Protected Information shall be filed, if at all, redacting the

Protected Information or under seal. The party responsible for filing Protected

Information under seal shall, within seven days, also file a redacted version that is

publicly available. This Order does not prevent public disclosure of documents

otherwise subject to this order, as to which Protected Information has been redacted.

      10.    This Order does not constitute any ruling on the question of whether any

particular document or category of information is subject to the Privacy Act or is

otherwise properly discoverable, and does not constitute any ruling on any potential

objection to the discoverability, relevance, or admissibility of any document or

information. This Order authorizes, but does not require, the production of any

Protected Information or any other document, record, or information.

      11.    Nothing in this Order shall be construed as a waiver of any defense,

right, objection, or claim by any party, including any objection to the production of

documents and any claim of privilege or other protection from disclosure.




                                            4
         12.   Nothing in this Order shall affect the right of any party to seek additional

protection against the disclosure of any documents or materials, or of the parties to

seek additional disclosures.

         13.   Nothing in this Protective Order shall prevent disclosure as required by

law or compelled by order of any court, or restrict a party’s use of materials produced

by that party. Nothing in this Order shall be construed to confer rights on any third

party.

         14.   The parties retain all rights to challenge whether designated materials

constitute Protected Information.

         15.   A party’s failure to designate any materials as Protected Information

shall not constitute a waiver of any party’s timely assertion that the materials are

covered by this Protective Order. Upon learning of an inadvertent disclosure of

Protected Materials that were not properly designated as such, counsel shall

immediately inform the opposing party’s counsel of such disclosure.

         16.   All individuals to whom Protected Information is disclosed by Plaintiff

or by Plaintiff’s counsel consistent with this Order shall destroy or return any and all

Protected Information and copies thereof in their possession to Plaintiff’s counsel of

record within thirty (30) days after final termination of this litigation (including any

appeals), or when they are no longer a party to or assigned or retained to work on this

litigation, whichever comes earlier.




                                             5
      17.     Protected Information and all copies thereof (other than Protected

Information and copies presented in open court consistent with the provisions of this

Order) must be destroyed or returned to the United States Department of Justice, Civil

Division, within sixty (60) days after the termination of this litigation, including any

appeals.

      18.     This Order may be modified by the Court at any time for good cause

shown upon motion by a party or following notice by the Court to all parties and an

opportunity to be heard.

                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: June 21, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 21, 2021, by electronic means and/or ordinary mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764




                                            6
                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 SAMUEL SALLOUM,

        Plaintiff,                               Civil No. 19-13505

 v.                                              Honorable Matthew F. Leitman

 CHARLES KABLE IV, et al.,

        Defendants.


      ACKNOWLEDGEMENT OF PRIVACY ACT PROTECTIVE ORDER

       I, _______________________, hereby acknowledge that I have read and

understand the Privacy Act Protective Order (“Order”) entered in the above-

captioned action. I hereby agree to be bound by the terms of the Order.

Specifically,

       1.       I agree that I will use records and information protected by the Order

only for purposes of this litigation, including any appeals, and not for any other

purpose of any kind;

       2.       I agree that records and information, and all copies thereof protected

by the Order (including but not limited to electronic copies), shall be returned to

Plaintiff’s counsel within 30 days after the termination of this litigation, and I

agree not to further use the records and information for any other purpose;




                                             7
         3.   I agree that I will not disclose records and information protected by

the Order except as authorized by that Order;

         4.   I hereby confirm that my duties under this Acknowledgment shall

survive the termination of this case and are binding upon me for all time; and

         5.   I hereby consent to the personal jurisdiction of the United States

District Court for the Eastern District of Michigan in the above-captioned case for

the purpose of enforcing the aforementioned Order.




                                        [signature]


                                        [print name]

Dated:




                                           8
